Citation Nr: 0624893	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  05-18 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active naval service from November 1955 to 
October 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In June 2006, the appellant appeared 
and testified at a hearing held at the RO before the 
undersigned.  A transcript of that hearing is of record.  The 
record in this case was held open for 30 days following this 
hearing so that the appellant could attempt to obtain and 
submit medical records from Massachusetts General Hospital 
pertaining to the treatment of the claimed hearing loss 
disability in the early 1960's; however, no new evidence was 
submitted at that time.  

For the reasons discussed below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.


REMAND

With respect to the veteran's claim for service connection 
for bilateral hearing loss disability, the Board notes that 
for the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Although this regulation precludes 
service connection for hearing loss if the veteran does not 
currently have hearing loss to the degree specified in the 
regulation, the regulation does not require the presence of 
hearing loss disability in service or otherwise limit the 
circumstances under which service connection may be granted 
for hearing loss disability.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993).

The appellant contends that his currently diagnosed bilateral 
sensorineural hearing loss disability and tinnitus were both 
incurred as a direct result of his exposure to loud noises 
while serving as a Machinist's Mate in the boiler room of a 
naval ship in 1955-57.  Although he admits that he was also 
exposed to loud noises during his postservice employment, 
these episodes allegedly always involved the use of hearing 
protection gear, which was not available to the appellant in 
service.  The service medical records are negative for any 
relevant findings or complaints, and the appellant's hearing 
tested as normal on his separation medical examination in 
October 1957.  

The current record reflects the reports of two official VA 
audiometric examinations of the appellant in February 2004 
and January 2005, both of which confirm the presence of an 
asymmetrical bilateral sensorineural hearing loss disability 
as defined at 38 C.F.R. § 3.385.  It does not appear that the 
claims file was reviewed in connection with either of these 
examinations, although both examiners noted the appellant's 
verbal history of noise exposure in service.  The VA examiner 
in February 2004 indicated that the appellant's hearing loss 
disability was of unknown etiology; the fee-basis examiner in 
January 2005 indicated that the appellant's tinnitus was 
secondary to his hearing loss, rather than to any noise 
exposure.  

The Board notes in passing that neither the various 
notification letters sent to the appellant pursuant to the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), nor the statement of the 
case issued to the appellant in May 2005, reflect citations 
to the provisions of 38 C.F.R. § 3.385, defining a hearing 
loss disability for VA purposes; and to 38 C.F.R. §§ 3.307 
and 3.309 concerning presumptive service connection for 
sensorineural hearing loss.  The former omission is of minor 
consequence, but the latter is not.  

In view of the holdings by the U. S. Court of Appeals for 
Veterans Claims (hereinafter the Court) in Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992); and Hensley v. Brown, 
5 Vet. App. 155, 159 (1993), the Board is of the opinion that 
a comprehensive and informed medical opinion is needed in 
this case concerning the possible nexus between the 
appellant's exposure to loud noises in service and his 
current hearing loss disability.  In view of the medical 
opinion indicating that the appellant's tinnitus is secondary 
to his hearing loss disability, the issue of service 
connection for tinnitus should be held in abeyance until the 
claim for a hearing loss disability is resolved.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current service 
connection claims, to include notice that 
the appellant should submit any pertinent 
evidence in his possession.  This notice 
should also include an explanation of the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined in Dingess/Hartmann v. 
Nicholson, 19 Vet. App. 473 (2006).  This 
notice should also include a summary of 
the provisions of 38 C.F.R. § 3.385, 
defining a hearing loss disability for VA 
purposes, and of 38 C.F.R. §§ 3.307 and 
3.309 concerning presumptive service 
connection for sensorineural hearing 
loss; and an explanation of how these 
regulations are pertinent to the present 
claims by the appellant.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  The AMC or 
the RO should also obtain copies of all 
relevant VA medical records not already 
of record, if any.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  The AMC or the RO should next 
schedule the appellant for an official VA 
audiometric examination.  The report of 
this examination should affirmatively 
state that the claims file was reviewed 
in connection with this examination.  
Based upon the clinical findings on this 
examination and a review of the 
historical material contained in the 
claims file, the VA examiner is requested 
to provide a medical opinion as to 
whether it is likely, unlikely, or as 
likely as not (50 percent or greater 
probability) that the appellant's current 
hearing loss disability is etiologically 
related to his noise exposure in service.  
The rationale for this opinion should 
also be included.  

5.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claims on a de 
novo basis without reference to prior 
adjudications.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


